Title: From George Washington to Christopher Greene, 3 November 1780
From: Washington, George
To: Greene, Christopher


                        

                            
                            Sir
                            Head Quarters near passaic Falls 3d Novemr 1780
                        
                        I have recd your favr of the 27th ulto—As I have been informed that the State agreed to allow the Levies
                            higher pay than the Continental Troops, I imagine they will take measures to satisfy them at the end of their service,
                            charging the Continent with the usual monthly allowance. The pay of the Army is in arrears since march last—The treasury
                            is making every exertion to procure Money from the States, which I believe they find difficult. This being the true
                            situation of matters, I can only recommend patience a while longer—If Mr Reynolds the State Agent Cloathier, has a full
                            supply upon hand for the troops he may deliver out the yearly allowance to your Regt if he has not, he must give you your
                            proportion and send on the remainder without loss of time to Colo. Angells. I can give no order respecting the Cloathing
                            of Officers—Congress having recommended it to the respective States to provide for the supply of those belonging to them.
                        The Adjutant General has already transmitted you the Regulations for reforming the Army. You will see by
                            them, the mode which is pointed out for determining upon the Officers who are to leave the service, and I doubt not but
                            you will immediately communicate with the Officers of Colo. Angells Regt upon the subject. When the Corps which is to
                            form the new Regiment is fixed upon, I shall probably draw the whole to this Army. Should it fall to your lot to remain in
                            service, I cannot suppose that you would wish to go to the southward without your Regiment—and I see little chance of its
                            going to that quarter.
                        I am very much pleased to hear of your good agreement with the French Army—The General and other Officers
                            have, in their turn, expressed their approbation of your conduct on every occasion. I am &c.
                        
                            P.S. Genel Heath informed me that there were a quantity of Military Stores at Rhode Island not very
                                safely stored. You will be pleased to see them removed to places where they will be kept free from damage by weather
                                or accident.
                        

                    